EXHIBIT 10.58.6

GUARANTY

This GUARANTY (the “Guaranty”) is made as of February 21, 2020, by COREY R.
MAPLE (“Guarantor”), to and for the benefit of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”).

RECITALS:

A.Lender has agreed to lend LF3 SOUTHAVEN, LLC, a Delaware limited liability
company and LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company
(collectively, “Borrower”) up to $13,460,000.00 (the “Loan”) in accordance with
the terms of the Loan Agreement, of even date herewith, between Lender and
Borrower (the “Loan Agreement”).  Capitalized terms used in this Guaranty and
not defined in the Guaranty have the meanings given to such terms in the Loan
Agreement.

B.Lender requires, as a condition precedent to making the Loan, that Borrower
obtain this Guaranty duly executed by Guarantor.  Lender will be relying on this
Guaranty in making the Loan.  The making of the Loan by Lender to Borrower is of
value to each Guarantor and is reasonably expected to benefit Guarantor.

AGREEMENT

In consideration of Lender making the Loan, as an inducement for Lender to do
so, and for other valuable consideration, Guarantor represents, warrants,
agrees, and covenants as follows:

Guaranty.  Except and only to the extent otherwise specifically provided in
Section 10 below, Guarantor unconditionally, absolutely and irrevocably
guarantees: (a) the full, prompt, and complete payment when due, whether by
acceleration or otherwise, of (i) the entire amount of principal, accrued
interest, and premiums due from time to time under each Loan; and (ii) all other
Obligations of Borrower to Lender under or in respect of any of the Loan
Documents, including reimbursements, late charges, interest and default interest
(including post-petition interest to the extent a petition is filed by or
against Borrower under the Bankruptcy Code), damages, indemnity obligations,
collection and court costs, attorneys’ fees, advances, and all other expenses
and charges of any kind, in each case whether incurred prior to or after the
execution of this Guaranty and all without set-off, counterclaim, recoupment, or
deduction of any amounts owing or alleged to be owing by Lender to Borrower or
Guarantor; and (b) the full and complete payment and performance, when due, of
(i) all other Obligations, including all indemnity obligations,  and (ii) of any
amounts due by Borrower under any Related Credit Arrangements; but in each case
excluding any Excluded Swap Obligations. All of the indebtedness, obligations,
and liabilities described in this Section are referred to in this Guaranty as
the “Guaranteed Obligations.”  All payments made pursuant to this Guaranty shall
be in U.S. dollars and shall be made from a business deposit account in
Guarantor’s name at a U.S. bank.

Nature of Guaranty; Joint and Several Liability of Multiple Guarantors.  This
Guaranty is an absolute and unconditional guaranty of payment and performance
and not of collection.  Guarantor’s obligations under this Guaranty are primary
and are independent of the obligations of any other Credit Party, and a separate
action or actions may be brought and executed against any one or more of the
Guarantors, whether or not such action is brought against such Credit Party and
whether or not such Credit Party is joined in such action or actions.  If this
Guaranty is signed by more than one Person, the liability of each such Guarantor
is joint and several.  EACH MARRIED INDIVIDUAL SIGNING THIS GUARANTY AGREES THAT
RECOURSE MAY BE HAD AGAINST SUCH INDIVIDUAL’S INTEREST IN ALL PROPERTY JOINTLY
HELD WITH SUCH PERSON’S SPOUSE, INCLUDING COMMUNITY PROPERTY, AND SUCH PERSON’S
SEPARATE PROPERTY, FOR ALL GUARANTEED OBLIGATIONS.

Duration; Indemnification.  This Guaranty is effective when received by Lender
and, except as may otherwise be specifically provided herein, shall continue in
full force and effect until all of the Guaranteed Obligations are fully and
finally paid and performed and Lender has no further obligation to make loans or
otherwise extend credit to or for the benefit of Borrower.  The Guaranteed
Obligations shall not be considered fully and finally paid and performed unless
and until all payments by Borrower to Lender are no longer subject to any right
on the part of any Person, including Borrower, Borrower as a
debtor-in-possession, or any trustee in bankruptcy, to require Lender to
disgorge such payments or to seek to recoup all or any portion of such
payments.  Accordingly, this Guaranty shall continue to






be effective or be reinstated, as applicable, if at any time the payment or
performance of all or any portion of the Guaranteed Obligations is rescinded or
reduced in amount or must otherwise be restored or returned by Lender, whether
as a “voidable preference” or “fraudulent conveyance,” or under any federal or
state law, including the Bankruptcy Code or otherwise, all as though such
payment or performance had not been made, and Guarantor will indemnify, defend,
and hold Lender and each of Lender’s Affiliates (each an “Indemnitee”) harmless
for, from and against, any and all Liabilities incurred by Lender in connection
with such rescission, reduction, return or restoration.  This Guaranty shall
remain in full force and effect and continue to be effective if (a) any petition
is filed by or against Guarantor or any other Credit Party for relief under the
Bankruptcy Code; (b) Guarantor or any other Credit Party becomes insolvent or
makes an assignment for the benefit of creditors; or (c) a receiver or trustee
is appointed for all or any significant part of the assets of Guarantor or any
other Credit Party.

Representations and Warranties.  Each Guarantor acknowledges and agrees that the
representations and warranties in this Section are a material consideration to
Lender; that Lender is relying on their correctness and completeness in entering
into the Loan Agreement and the transactions contemplated by the Loan Documents
and in  making the Loan(s); and that these representations and warranties are
true and accurate as of the date hereof, will be true and accurate as of the
Closing, as if made at Closing, and will survive the Closing, regardless of any
investigation or inspection by Lender.  Additionally, Guarantor shall take, or
cause to be taken, all such actions as may be necessary or appropriate to ensure
that the representations and warranties in this Guaranty continue to be true and
correct in all material respects.  Accordingly, each Guarantor represents,
warrants, and certifies to and covenants with Lender that:

Legal Capacity; Name and Residence Address.  As to each Guarantor that is a
natural person, such Guarantor’s exact legal name is as set forth on the
signature page of this Guaranty; such Guarantor has full legal capacity to enter
into and perform such Guarantor’s obligations under this Guaranty; and such
Guarantor’s principal residence is at the location set forth on the signature
page of this Guaranty.

No Violations, Breaches, or Defaults.  The entry into and performance by
Guarantor of this Guaranty does not and will not violate any judgment, order,
law or regulation applicable to Guarantor or result in any breach of, constitute
an event of default under, or result in the creation of any lien, charge,
security interest or other encumbrance upon any Collateral pursuant to any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument to which Guarantor is a party or by which Guarantor’s assets are
bound.

Legal, Valid and Binding.  Upon execution by Guarantor of this Guaranty, the
Guaranty shall constitute the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

Anti-Money Laundering; Anti-Terrorism.  Guarantor and its Affiliates (each, an
“AML Party”) are  and will remain in material compliance with all: (i) U.S.
economic sanctions laws and executive orders; (ii) regulations promulgated by
the U.S. Office of Foreign Assets Control (“OFAC”); and (iii) applicable
anti-money laundering and counter-terrorism provisions of the Bank Secrecy Act,
the U.S. Patriot Act, and all rules and regulations issued pursuant to such
laws, including those relating to “know your customer”, anti-money laundering,
and anti-terrorism.  No AML Party is or will become a Person (A) included by
OFAC on the list of Specially Designated Nationals and Blocked Persons (the “SDN
List”) or who is otherwise the target of U.S. economic sanctions laws, such
that, in either case, a U.S. Person cannot engage in business transactions with
such Person; or (B) that is controlled by, or acting, directly or indirectly,
for or on behalf of any Person on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions, such that entry into or
performance under any Loan Document would violate Applicable Law.  For purposes
of this subsection, “Affiliate” does not include the equity owners of any entity
that is publicly traded on a recognized national U.S. stock exchange.  Within
five days of written request, Guarantor shall provide Lender with such
documentation as Lender may request from time to time, to verify compliance with
the terms and conditions of this subsection, including with respect to sources
of funds for Payments made or to be made by Guarantor.

Investigations and Litigation.  There is no action, suit, investigation,
proceeding or arbitration at law or in equity, including condemnation
proceedings or proceedings in lieu of condemnation, pending or, to Guarantor’s
best knowledge, threatened against or affecting Guarantor or any of its assets
or revenues or any of the Loan Documents or any of the transactions contemplated
thereby.








Solvency.  Both before and immediately after consummation of the transactions
contemplated by the Loan Documents and after giving effect to such transactions,
Guarantor is Solvent.

Recourse.  As to each Guarantor that is a natural person, as of the date hereof
and continuing at all times thereafter, recourse by Lender may be had against
(i) such Guarantor’s interest in all property (including community property, if
applicable) jointly held with any other Person, including such Guarantor’s
spouse, if such Guarantor is married; and (ii) such Guarantor’s separate
property; and that, if such Guarantor is a married individual, no joinder of
such Guarantor’s spouse is required for this Guaranty to be fully enforceable
against all property and assets (including, without limitation, community and
separate property) of such Guarantor.

Personal Assets.  The assets identified as Guarantor’s assets on each financial
statement and other document or instrument delivered to Lender in connection
with the Loan (including in connection with Lender’s underwriting process) are
Guarantor’s sole and separate assets, individually owned by such Guarantor, and
do not constitute community property jointly held with any other Person or
marital property. No other Person, including Guarantor’s spouse, has any right
or interest in such assets and no consent of any other Person, including
Guarantor’s spouse, is necessary to make such assets available for satisfaction
of all obligations under this Guaranty.

Waivers.  Guarantor unconditionally waives and agrees not to assert:  (a) any
requirement that Lender first make demand upon, or seek to enforce or exhaust
remedies against any other Credit Party or other Person or against any
Collateral or property of any other Credit Party or other Person before
demanding payment from Guarantor or seeking to enforce this Guaranty; (b) any
rights, benefits and defenses which might otherwise be available to Guarantor
pursuant to Applicable Law that might operate to limit (i) Guarantor’s or any
other Credit Party’s liability under, or the enforcement of, this Guaranty and
the other Loan Documents; or (ii) the right of Lender to recover a deficiency
judgment, or to otherwise proceed, against Guarantor or any other Person
obligated for the payment of the Guaranteed Obligations, after any foreclosure,
trustee’s sale, or UCC sale, of any Collateral securing payment of the
Guaranteed Obligations; (c) any statute of limitations affecting the obligations
or liabilities under the Loan Documents of Guarantor or any other Credit Party;
(d) diligence, presentment, protest, demand for performance, notice of
nonperformance, notice of intent to accelerate, notice of acceleration, notice
of protest, notice of dishonor, notice of extension, renewal, alteration or
amendment, notice of acceptance of this Guaranty, notice of default under any of
the Loan Documents, and all other notices whatsoever; and (e) any other claim or
defense that otherwise would be available to Guarantor based on principles of
suretyship or guarantee or otherwise governing obligations of persons
secondarily liable thereon or because any of the Guaranteed Obligations are
secured by a lien on real property.

Effect of Certain Matters.  Guarantor’s obligations hereunder shall not be
affected or impaired by reason of, and Guarantor waives any and all rights and
defenses that Guarantor may otherwise have arising out of, any of the
following:  (a) the modification (whether or not material) of any obligations of
any other Credit Party under, or of any provisions of, any Loan Document,
whether or not Guarantor joined in or consented to such modification; (b)
Lender’s taking of or omission to take any action pursuant to any Loan Document,
including granting any waiver, consent, or extension or any failure, omission,
or delay by Lender to enforce any obligation, condition or other provision in
any Loan Document or to assert or exercise any right, power or remedy conferred
on Lender in any Loan Document; (c) the assignment to or assumption by any third
party of any or all of the rights or obligations of any Credit Party under any
Loan Document; (d) the release or discharge of any other Credit Party from the
performance or observance of any obligation, undertaking or condition to be
performed by such Credit Party under any Loan Document by operation of law or
otherwise; (e) any action, inaction or election of remedies by Lender that
results in any impairment or destruction of any subrogation, indemnification,
reimbursement or contribution rights of Guarantor; (f) any setoff, defense,
counterclaim, abatement, recoupment, reduction, change in Applicable Law or any
other event or circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor, indemnitor or surety under
Applicable Law; (g) the termination or renewal of any Guaranteed Obligation; (h)
the obtaining by Lender of any additional Collateral; the release or
substitution by Lender of any Collateral; or the perfection or failure to
perfect any liens or security interests with respect to any Collateral; (i) the
use of any Loan proceeds, regardless of whether such use complies with the Loan
Documents, with Lender having no duty to monitor the use or application of any
Loan disbursement; or (j) any invalidity, irregularity or unenforceability in
whole or in part of any Loan Document, or any limitation of the liability of any
other Credit Party under the Loan Documents, including any claim that the Loan
Documents were not duly authorized, executed, or delivered on behalf of any
Credit Party.








Access to Credit Party Information.  Guarantor now has and will continue to have
independent means of obtaining information concerning the affairs, financial
condition and business of each other Credit Party.  Regardless of what
information Lender may from time to time have, Lender shall have no obligation
to provide to Guarantor any information concerning, or to monitor for the
benefit of, Guarantor (a) the business operations of any Credit Party; (b) the
performance by any Credit Party of, or the ability of any Credit Party to
perform, such Credit Party’s obligations pursuant to the Loan Documents; or (b)
any other matter.

Subordination.  All Indebtedness, together with all rights of subrogation,
contribution, reimbursement, and indemnification, of any Credit Party to
Guarantor, now or in the future (collectively, the “Intercompany Indebtedness”)
is hereby subordinated to the Guaranteed Obligations.  Any such Intercompany
Indebtedness, if Lender so requests, shall be collected, enforced and received
by Guarantor as trustee for Lender and be paid over to Lender on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty or any other Loan Document.

Waiver of Subrogation and Certain Other Rights.  Guarantor waives any claim,
defense, or other right which Guarantor may now have or hereafter acquire
against any other Credit Party, or any other Person primarily or secondarily
obligated with respect to any of the Guaranteed Obligations or the Collateral
that arises from the existence or performance of the obligations of Guarantor
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution, indemnification or any right to participate in any
claim or remedy of Lender against any other Credit Party or Person, or any
property securing any of the Guaranteed Obligations which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity
or under contract, statute or common law.

Limitations on Recourse to Guarantor. 

(a) Recourse Limitations.  Subject to the qualifications set forth in this
Section 10, Lender shall not enforce the liability and obligation of Guarantor
to pay, perform and observe the Guaranteed Obligations by any action or
proceeding wherein a money judgment shall be sought against Guarantor, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding, including a trustee’s sale or UCC
sale, to enable Lender to enforce and realize upon its interest under this
Guaranty and the other Loan Documents, or in the Collateral; provided, however,
that any judgment in any such action or proceeding shall be enforceable against
Guarantor only to the extent of Guarantor’s interest in the Collateral, except
as specifically provided in this Section 10.  The provisions of this Section 10
shall not, however: (i) constitute a waiver, release, limitation, or impairment
of any Obligation evidenced or secured by any of the Loan Documents; (ii) impair
the right of Lender to name Guarantor or other Credit Party as a party defendant
in any action or suit to enforce its rights, powers, and remedies upon the
occurrence of an Event of Default; (iii) affect the validity or enforceability
of this Guaranty; (iv) impair the right of Lender to obtain the appointment of a
receiver; or (v) constitute a prohibition against Lender to commence any
appropriate action or proceeding in order for Lender to exercise its remedies
against all or any portion of the Collateral.

(b) Recourse for Certain Acts and Omissions.  Lender shall have full recourse to
Guarantor and all of its assets, and Guarantor shall be personally liable to
Lender, for all Liabilities incurred or suffered by Lender or any Affiliate of
Lender as a result of:

(i) The commission of a criminal act by any Credit Party or the seizure by or
forfeiture to any Government Authority of any Collateral or of any equity
interest in a Credit Party;

(ii) The failure by Borrower or any Credit Party to apply any funds derived from
the Collateral, including operating revenues, security deposits, Insurance
Proceeds and Condemnation Proceeds (as defined in the Mortgage), as required by
the Loan Documents;

(iii) Fraud or misrepresentation of any Credit Party made in or in connection
with the Loan Documents or the Loan;








(iv) Any Credit Party contests or in any way interferes, directly or indirectly,
with (A) any foreclosure action, trustee’s sale, UCC sale, or other action or
proceeding to realize upon the Collateral; (B) any receivership proceeding; (C)
the enforcement of the assignment of rents and leases in the Mortgage; or (D)
any other enforcement of Lender’s rights, powers, and remedies under any of the
Loan Documents pursuant to which Lender has a Lien (whether by making any
motion, bringing any counterclaim, claiming any defense, seeking any injunction
or other restraint, commencing any action seeking to consolidate any such
enforcement action by Lender or any Lender Affiliate with any other action, or
otherwise);

(v) Borrower’s failure to pay Impositions (as defined in the Mortgage) or
maintain the insurance coverages required pursuant to the Loan Documents and pay
all insurance premiums therefor except to the extent such failure to pay
Impositions or insurance premiums arises solely from insufficient cash flows
from operations of the Site (provided that any such insufficiency is not related
to the misappropriation or misapplication of such cash flow by Borrower or any
Credit Party);

(vi) Damage or destruction to the Collateral caused by the grossly negligent,
reckless or intentional acts or omissions of any Credit Party or any employee,
agent, contractor, representative, invitee, or licensee of any Credit Party or
the commission by any Credit Party of any act of material waste with respect to
the physical Collateral;

(vii) The failure of any Credit Party to perform its obligations with respect to
environmental matters under any environmental indemnity or similar agreement;

(viii) Borrower’s failure to pay for any loss, liability or expense (including
attorneys’ fees) incurred by Lender arising out of any claim or allegation made
by Borrower, its successors or assigns, or any creditor of Borrower, that the
Loan Agreement or the transactions contemplated by the Loan Documents establish
a joint venture, partnership or other similar arrangement between Borrower and
Lender;

(ix) Any brokerage commission or finder’s fees claimed in connection with the
transactions contemplated by the Loan Documents to the extent that such
brokerage commission or finder’s fees arise from the acts of any Credit Party;

(x) If Borrower fails to maintain terrorism insurance coverage as required under
the Loan Documents, such coverage is available in the locale of the Site at
commercially reasonable rates, and there is sufficient cash flow from the Site
to pay the applicable insurance premiums (provided any insufficiency is not
related to misappropriation or misapplication of cash flow by Borrower or any
Credit Party), uninsured damage to the Collateral resulting from acts of
terrorism;

(xi) Borrower’s breach of its obligations under Section 3.10 of the Mortgage;

(xii) The removal or disposal of any tangible personal property Collateral from
the Site in violation of the terms and conditions of the Loan Documents or the
abandonment or surrender of any Collateral of whatever type or character;

(xiii) The failure by any Credit Party to comply with its indemnification
obligations pursuant to the Loan Documents;

(xiv) The payment of any distributions other than as permitted in the Loan
Documents; or

(xv) The Management Agreement is terminated without a replacement management
agreement delivered in accordance with Section 4.8 of the Loan Agreement,
surrendered or materially modified, in each case, without the prior written
consent of Lender, in its sole discretion; or if any Credit Party that is a
party thereto fails to materially comply with the terms of the Management
Agreement.








Guarantor shall also be personally liable to Lender for reasonable attorney's
fees and other costs and expenses incurred by Lender in connection with any of
the foregoing or in enforcing its rights and remedies pursuant to any of the
Loan Documents, including with respect to this Section, regardless of whether
such matters are legal or equitable in nature or arise under tort or contract
law.

(c) Full Recourse.  Notwithstanding anything to the contrary contained in this
Guaranty or the other Loan Documents, the limitation on Guarantor’s liability
provided in Section 10(a) SHALL BECOME NULL AND VOID, SHALL BE OF NO FURTHER
FORCE AND EFFECT, AND GUARANTOR SHALL BE FULLY LIABLE FOR THE GUARANTEED
OBLIGATIONS IF:

(i) A Prohibited Transaction occurs in violation of the Loan Documents;

(ii) An Event of Default described in Section 6.1(f) of the Loan Agreement
occurs with respect to any Credit Party;

(iii) Any Credit Party commences any legal proceeding against Lender or any
Lender Affiliate pursuant to which such Credit Party seeks to recover damages or
other affirmative recovery against Lender or a Lender Affiliate, including any
proceeding asserting claims based on any theory of lender liability; or

(iv) Either the Franchise Agreement is terminated, surrendered or materially
modified by the Borrower or any Credit Party or Hotel Lease is terminated,
surrendered or materially modified,  in each case, without the prior written
consent of Lender, in its sole discretion; or if any Credit Party that is a
party thereto fails to materially comply with the terms of the Franchise
Agreement; provided,  however, there shall be no liability under this clause
following a termination or surrender of the Franchise Agreement if the
termination or surrender is due to the franchisor under the Franchise Agreement
imposing capital expenditures or other financial obligations on the Borrower and
there is insufficient cash flow from the Site available to the Borrower to meet
such obligations.

No Waiver.  Nothing in this Section 10 shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim in any relevant bankruptcy
proceeding for the full amount due to Lender under the Loan Documents or to
require that all Collateral shall continue to secure the amounts due under the
Loan Documents.

Notices.  All Notices shall be given as provided in the Loan Agreement, if to
Guarantor, at the address set forth below, and if to Lender, as provided in the
Loan Agreement.

Commercial Transaction; No Advice.  Guarantor confirms, acknowledges and agrees
that (a) this Guaranty is being executed and delivered in connection with a
commercial business transaction; (b) none of the Loan proceeds is being or will
be used by Guarantor or any other Person for any personal, family, or household
purpose; and (c) Guarantor has not received any legal, tax, financial or
accounting advice from Lender or any Affiliate of Lender.

Binding Effect.  This Guaranty is binding on Guarantor and its successors and
assigns, and, if Guarantor is an individual, on such individual’s heirs,
personal representatives, administrators, and executors, and including a
debtor-in-possession on behalf of Guarantor, and shall inure to the benefit of
Lender, its successors and assigns, including any Person obtaining any rights
from Lender in a Lender Transfer.

Severability.  Any provision of this Guaranty being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of any Loan
Document or any part of such provision in any other jurisdiction.

Remedies.  No delay on the part of Lender in the exercise of any right or remedy
under this Guaranty shall operate as a waiver thereof.  No single or partial
exercise by Lender of any right or remedy shall preclude other or






further exercise thereof or the exercise of any other right or remedy.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Lender except as set forth in a writing executed by Lender.

Limitation of Liability for Certain Damages.  In no event shall Lender, any
Credit Party, or any Affiliate of Lender or any Credit Party be liable to any
Person on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each of Lender and each Credit Party hereby waives, releases and
agrees (and shall cause each of its respective Affiliates to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided, however, that nothing herein shall be
deemed a waiver of Lender’s rights to sue upon or otherwise recover on all
amounts due Lender under the Loan Documents, including with respect to the
Obligations and Guaranteed Obligations. 

Governing Law.  THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAWS PRINCIPLES BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS) SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO THIS GUARANTY, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT.

Jurisdiction and Service of Process.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York having proper venue, and Guarantor accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided, however, that nothing in this Guaranty shall limit
or restrict Lender’s right to commence any proceeding in the federal or state
courts located in the state in which a particular Site is located to the extent
Lender deems such proceeding necessary or advisable to exercise remedies
available under any Loan Document.  Lender and Guarantor hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that either of them may now or hereafter
have to the bringing of any such action or proceeding in such
jurisdictions.  Guarantor hereby (a) irrevocably waives personal service of any
and all legal process, summons, notices and other documents of any kind; (b)
consents to such service in any suit, action or proceeding brought in the United
States by any means permitted by Applicable Law, including by the mailing
thereof to Guarantor’s address specified on the signature page hereto; and (c)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

Waiver of Jury Trial.  LENDER AND GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS GUARANTY, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

Arbitration. 

Arbitration.  The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.  In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

Governing Rules.  Any arbitration proceeding will (i) proceed in a location in
the State selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between






the parties; and (iii) be conducted by the AAA, or such other administrator as
the parties shall mutually agree upon, in accordance with the AAA’s commercial
dispute resolution procedures, unless the claim or counterclaim is at least
$1,000,000.00 exclusive of claimed interest, arbitration fees and costs in which
case the arbitration shall be conducted in accordance with the AAA’s optional
procedures for large, complex commercial disputes (the commercial dispute
resolution procedures or the optional procedures for large, complex commercial
disputes to be referred to herein, as applicable, as the “Rules”).  If there is
any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding.  This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

Arbitrator Qualifications and Powers.  Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years’
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

Class Proceedings and Consolidations.  No party hereto shall be entitled to join
or consolidate disputes by or against others in any arbitration, except parties
who have executed any Loan Document, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs and
expenses of the arbitration proceeding.








Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

Small Claims Court.  Notwithstanding anything herein to the contrary, each party
retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction.  Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

Agreement to Credit Party Provisions.  Guarantor has received and reviewed a
copy of the Loan Agreement and each of the other Loan Documents.  Guarantor
agrees that the provisions of the Article in the Loan Agreement titled “General
Provisions” apply to this Guaranty, the same as if such provisions were set
forth in full in this guaranty.  Furthermore, Guarantor Assumes and agrees to be
bound by and to perform all of the terms, conditions, and obligations contained
in the Loan Agreement and in any Other loan document that are stated to be
applicable to, or otherwise apply to, Guarantors OR Credit Parties.  Guarantor
acknowledges and agrees that Guarantor is a Credit Party.

Authorization.  Guarantor hereby authorizes Guarantor’s banks, creditors, and
suppliers to disclose and release to Lender, its affiliates, and their
respective officers, employees, attorneys, agents, representatives and advisers
(collectively, the “Lender Parties”) all credit and financial information that
any of the Lender Parties may request relating to Guarantor and Guarantor’s
business.  Guarantor also authorizes each of the Lender Parties to: (a) perform
background, credit, judgment, lien and other checks, searches, inspections, and
investigations and to obtain personal and business credit and asset reports with
respect to Guarantor and Guarantor’s business, all as the Lender Parties deem
appropriate in their sole judgment; (b) share the results thereof, as well as
any other information provided to them from time to time by or on behalf of
Guarantor, among themselves, with insurance companies and title companies, and
as otherwise required by law; (c) answer questions about their credit experience
with Guarantor; and (d) retain the information provided to them in connection
with the transactions contemplated by the Loan Documents.

Entire Agreement.  This Guaranty embodies the entire agreement of the parties
and supersedes all prior agreements and understandings, oral or written,
relating to the subject matter hereof.  Guarantor acknowledges and affirms that
Guarantor did not rely on any statement, oral or written, not contained in this
Guaranty or the other Loan Documents in making Guarantor’s decisions to enter
into this Guaranty.

Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 24, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment or performance of all of the Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 24
constitute, and this Section 24 shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For
purposes hereof, "Qualified ECP Guarantor" means, in respect of any Swap
Obligation, each Credit Party that has total assets exceeding $10,000,000 at the
time the relevant Guaranty becomes effective with respect to such Swap
Obligation or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under Section
la(18)(A)(v)(II) of the Commodity Exchange Act.








[SIGNATURE PAGE FOLLOWS]

 

 







 

EXECUTED effective as of the date first set forth above.

 

 

 

GUARANTOR:

 

 

 

/s/ Corey R. Maple

 

Signature

 

Printed Name:  COREY R. MAPLE

 

 

 

Address for Notices:

 

1635 43rd Street South

 

Suite 205

 

Fargo, ND 51803

 

Attn: Corey R. Maple

 

 

